                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

O’NEILL, BRAGG & STAFFIN, P.C.,     :           CIVIL ACTION
et al.                              :
                                    :
           v.                       :
                                    :
BANK OF AMERICA CORP., et al.       :           NO. 18-2109

                               MEMORANDUM

Bartle, J.                                      November 13, 2018

           This case involves the effort of a law firm to recover

money from its bank which it alleges a computer hacker stole

from the law firm’s bank account by deceiving a law firm

shareholder.

           Plaintiffs Gary L. Bragg, Esq. (“Bragg”), Alvin M.

Staffin, Esq. (“Staffin”) and the law firm of O’Neill, Bragg,

and Staffin, P.C. (“OBS”) have sued defendants Bank of America

Corporation and Bank of America, N.A. (“Bank of America”) for

breach of several written agreements plaintiffs had with Bank of

America.   Plaintiffs also allege violations of the Pennsylvania

Commercial Code, 13 Pa. Cons. Stat. Ann. § 4A211, and a federal

regulation related to electronic fund transfers, 12 C.F.R. §

205.17(d)(5).     Finally, the complaint contains two counts of

negligence.

           Before the court is the motion of Bank of America to

dismiss the first amended complaint for failure to state a claim
for relief under Rule 12(b)(6) of the Federal Rules of Civil

Procedure.

                                   I

             When deciding a Rule 12(b)(6) motion, the court must

accept as true all factual allegations in the complaint and draw

all inferences in the light most favorable to the plaintiffs.

See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir.

2008); Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59, 64

(3d Cir. 2008).     We must then determine whether the pleading at

issue “contain[s] sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).      Under this

standard, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not

suffice.”     Iqbal, 556 U.S. at 678.   On a motion to dismiss for

failure to state a claim, the court may consider “allegations

contained in the complaint, exhibits attached to the complaint,

and matters of public record.”     Pension Benefit Guar. Corp. v.

White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)

(citing 5A Charles Allen Wright & Arthur R. Miller, Federal

Practice and Procedure § 1357 (2d ed. 1990)).




                                  -2-
                                 II

            The following factual allegations from plaintiffs’

detailed amended complaint are taken as true for present

purposes.    OBS is a law firm based in Warminster, Pennsylvania

that provides real estate and corporate legal services.    Bragg

is a shareholder and president of OBS while Staffin is a

shareholder and vice president of OBS.

            In compliance with Pennsylvania law, OBS maintains

with Bank of America an Interest on Lawyers’ Trust Account

(“IOLTA”) for the receipt and management of client funds.

Within its one IOLTA, OBS designated numerous subaccounts to

identify funds by client. 1   OBS initially established the IOLTA

at Summit Bancorp in 2002 with an “Escrow Account Control

Agreement” signed by Staffin.    Thereafter Summit Bancorp was

acquired by FleetBoston Financial Corporation, which in 2004

merged with defendant Bank of America.    The IOLTA is now subject




1. Under Pennsylvania regulations, an attorney is required to
maintain an IOLTA for client funds that are nominal in amount or
that are expected to be held for a short time and therefore
cannot practically be invested in a separate account to benefit
the owner of the funds. 204 Pa. Code §§ 81.101, 81.102. IOLTA
requires that an attorney maintain records to identify and to
safeguard funds appropriately, and not to comingle his or her
own property with that of clients. See id. § 81.104(a). An
attorney is permitted to use subaccounting to segregate IOLTA
funds by owner, but is not required to do so. See id. § 81.108.
Instead, an attorney may deposit all client IOLTA funds into one
account and may also share an account with other attorneys from
the same firm. Id. §§ 81.103(c); 81.104.
                                 -3-
to Bank of America’s “Deposit Agreement and Disclosures” and

“Telephone Wire Transfer Agreement.”

          In 2017 Bragg, on behalf of OBS, provided legal

counsel to an entity known as Eagle Funding with respect to loan

transactions with a borrower, Midtown Resources.   In connection

with that work, Bragg created an IOLTA subaccount numbered 728

and titled “Eagle Funding Midtown Loan.”

          Sometime on or before December 6, 2017, a computer

hacker working on behalf of an entity called Cochen

International Ltd. (“Cochen”) surreptitiously gained access to

Bragg’s email account.   The hacker created email correspondence,

which appeared to originate from Bragg’s email address and was

directed to Staffin.   The correspondence demonstrated knowledge

of the Eagle Funding loan to Midtown.   The hacker, posing as

Bragg, requested that Staffin send a wire for $580,000 on behalf

of Eagle Funding to a Bank of China investment account in Hong

Kong that was allegedly owned by Midtown Resources.   The emails,

which were attached as an exhibit to the first amended

complaint, read in relevant part:

          Hacker (as Bragg): Hi Mel [Staffin] – Are
          you going to be in the office tomorrow?

          I have wire [sic] for $580,000 to send to
          Midtown Resources for an Eagle Funding loan
          to them but this is going to Midtown
          Resources [sic] investment account in Hong
          Kong.


                                -4-
Let me know so i [sic] can forward the
wiring instructions to you first [sic]
tomorrow, as tomorrow will be an [sic] busy
day for me.

Thanks. . . .

Staffin:    I am in tomorrow

Hacker: Mel – I just received Midtown
Resources [sic] investment wiring
instructions in Hong Kong see below.

*   Bank Name: Bank of China Hk Ltd
*   Bank Address: 774 Nathan Road Hong Kong
*   Swift: BKCHHKHH
*   Account Name: Cochen International Ltd
*   Account#: 012-692-08439-8.

* Reference: Midtown Resources Eagle Funding

Please transfer from our trust account, they
need a swift copy once the wire is sent,
email that to me once you take care of this.

Thanks in advance. . . .

Staffin: From which subaccount?

Hacker: From our trust account 49990 51003,
sub #728.

Thanks. . . .

Staffin: No time to do this right now.
Will have to be tomorrow.

Hacker: Get this done first thing in the
morning and email transfers swift copy once
completed.

Regards. . . .

Staffin:    Sounds like an order.

Hacker: Tomorrow will be an [sic] busy day
for me and this needs to be out tomorrow.

                       -5-
          Appreciate your help.

          Staffin:   Me too

          At the time of these emails, Bragg was in Seattle,

Washington.   Staffin thus believed that Eagle Funding required a

transfer in a time-sensitive manner and that Bragg was unable to

execute the transfer while travelling on the west coast.

Staffin was further convinced of the emails’ authenticity based

on the hacker’s familiarity with the Eagle Funding

representation and the IOLTA subaccount number, along with the

use of Staffin’s nickname, Mel.

          At 5:22 p.m. that day, December 6, Staffin contacted

Bank of America via telephone to initiate a wire transfer

request for $580,000 from the Eagle Funding IOLTA subaccount, as

requested by the hacker.   At the time of the wire request, the

Eagle Funding IOLTA subaccount had only a balance of

approximately $1,900.   At 5:50 p.m., Bank of America called

Staffin to validate the wire request.    Staffin provided a

personal identification number (“PIN”) for the account and

confirmed the wire instructions.    Thereafter at 5:52 p.m. on

December 6, Bank of America issued a wire confirmation report

stating that the $580,000 had been withdrawn from plaintiffs’

IOLTA.




                                  -6-
            Shortly thereafter, Staffin telephoned Bragg to

discuss the transfer.   Bragg explained that he had not received

a transfer request from Eagle Funding and had not sent the email

instructing Staffin to make the transfer.    Realizing that OBS

had been victimized by a computer hacker, Staffin contacted Bank

of America at 7:07 p.m. that evening to request that the

transfer be stopped.    An employee of Bank of America informed

Staffin that the Bank could not stop the transfer until the

funds were actually received by the Bank of China.    The employee

suggested that Staffin submit a wire recall request to the Bank

of China.   Because the Eagle Funding subaccount contained only

$1,900, the employee also expressed surprise that the transfer

request had not been flagged as suspicious by Bank of America’s

risk department.

            At the same time, Bragg called Bank of America’s check

fraud claims team and spoke with an employee on that team.    The

employee informed Bragg and Staffin, who was then conferenced

into the call, that “he could request the funds back, but the

client would need to check their [sic] account the next day to

see if the attempt was successful.     If unsuccessful, the client

may call the Money Movement team between 8a-8p ET.”    During this

time, the online report for the Eagle Funding IOLTA subaccount

indicated that the transfer was “processing.”



                                 -7-
            In the meantime, the wire transfer for the full

$580,000 was received by the Bank of China at 5:00 a.m.

Philadelphia time on December 7, 2017.    Because the money in the

Eagle Funding subaccount was insufficient to fund the transfer,

Bank of America had withdrawn funds to cover the transfer from

other subaccounts of plaintiffs’ IOLTA and thus had withdrawn

funds of other clients of OBS.

            At 8:35 a.m. on December 7, 2017, Staffin contacted

Bank of America to initiate a wire recall request from the Bank

of China.    Staffin also spoke with a member of Bank of America’s

fraud monitoring team, who confirmed the wire recall request and

informed Staffin that he would receive updates on the status of

that request from a Bank of America representative.    In

addition, Staffin reported the wire fraud to the Federal Bureau

of Investigation.

            Later on December 7, the hacker, again posing as

Bragg, contacted Staffin in attempt to secure another wire

transfer of $980,000 from the Eagle Funding account to the Bank

of China.    After Staffin offered to call to discuss the request,

the hacker broke off further communications.

            On December 8, 2017, Bragg electronically transmitted

a letter to the president and chief executive officer of Bank of

America in which he documented the wire fraud and requested

restoration of the $580,000 withdrawn from the OBS IOLTA

                                 -8-
subaccounts.   That same day, the Bank of China responded that it

could only recall the wire pursuant to an order from a Hong Kong

court and suggested that the case be reported to the Hong Kong

police.   Bragg filed a cybercrime report with the Hong Kong

police two days later, on December 10, 2017.

           On December 20, 2017, plaintiffs retained a Hong

Kong-based law firm in an attempt to recover the stolen funds.

On December 28, 2017, that firm secured an order from the High

Court of the Hong Kong Special Administrative Region freezing

the hacker’s account at Bank of China, which at that time

contained $23,497.32.    The order also required further

disclosure of the transactions in the hacker’s account by

January 5, 2018, which resulted in the garnishment from the

account of $83,509.21.    After paying attorneys’ fees and costs,

plaintiffs recovered $58,730.11 from the hacker’s account.

Plaintiffs also secured judgments against two recipients of the

fraudulently-transferred funds, Cochen, YKY Limited and Extrade

Electronic (HK) Limited, for $21,120 and $35,130 respectively.

Garnishment proceedings for those judgments are ongoing. 2




2. By letter dated January 12, 2018, the Pennsylvania State Bar
confirmed that the overdraft of the IOLTA subaccounts by OBS
“has not been treated as a disciplinary matter and no
disciplinary file has been opened against O’Neill, Bragg and
Staffin.”
                                 -9-
                               III

          In Count I of the amended complaint, plaintiffs allege

that Bank of America breached plaintiffs’ 2002 Escrow Control

Account Agreement with Summit Bancorp.   As stated above, Summit

was absorbed by Bank of America sometime in 2004.   At oral

argument on defendants’ motion to dismiss, counsel for

plaintiffs conceded that the Escrow Control Account Agreement,

which was issued over a decade ago by a predecessor to Bank of

America, is no longer applicable to plaintiffs’ accounts.

Accordingly, the motion to dismiss will be granted as to Count I

of the amended complaint.

                               IV

          Plaintiffs aver in Count II of the amended complaint a

breach of contract claim against Bank of America based on the

parties’ Deposit Agreement and Disclosures, which states:

          Placing A Stop Payment Order

          . . . .

          If we [Bank of America] pay an item subject
          to a valid and timely stop payment order, we
          may be liable to you if you had a legal
          right to stop payment and you establish that
          you suffered a loss because of the payment.
          Our liability, if any, is limited to the
          actual loss suffered, up to the amount of
          the item. You must prove your loss to our
          satisfaction. We are not liable to you for
          any special, incidental or consequential
          loss or damage of any kind.



                              -10-
Plaintiffs assert that Bank of America violated this portion of

the “Stop Payment Order” provision when Staffin orally requested

that the Bank stop payment twice on December 6, 2017 and once in

writing on December 8, 2017.    Plaintiffs maintain they had a

legal right to stop payment because the transfer order resulted

from fraud.

           It is undisputed that Staffin made the first stop

payment request at 7:07 p.m., over an hour after the wire was

received and confirmed by Bank of America.    Plaintiffs ignore

the crucial section of the Deposit Agreement and Disclosures,

which provides:

           Amending or Cancelling Payment Orders
           You may not amend or cancel a payment order
           after we receive it. If you ask us to do
           this, we may make a reasonable effort to act
           on your request. But we are not liable to
           you if, for any reason, a payment order is
           not amended or cancelled. You agree to
           reimburse us for any costs, losses or
           damages that we incur in connection with
           your request to amend or cancel a payment
           order.

(emphasis added).    Thus, a request to cancel made after a wire

is received by Bank of America is not a “valid and timely stop

payment order,” and plaintiffs had no legal right to stop

payment.   This more specific provision regarding cancellation or

amendment controls over the general “Stop Payment Order”

provision.    See In re Alloy Mfg. Co. Emps. Tr., 192 A.2d 394,

396 (Pa. 1963).

                                -11-
          Plaintiffs also assert that Bank of America violated

the Deposit Agreement and Disclosures when defendants swept

subaccounts containing the funds of unrelated clients in order

to pay the wire at issue.   Specifically, plaintiffs point to the

following provisions of the Deposit Agreement and Disclosures:

          Overdrafts and Declined or Returned Items
          When we determine that you do not have
          enough funds in your account to cover a
          check or other item, then we consider the
          check or other item an insufficient funds
          item. . . . Otherwise, without notice to
          you, we either authorize and pay the
          insufficient funds item and overdraw your
          account (an overdraft item) or we decline or
          return the insufficient funds item without
          payment (a returned item).

          We pay overdrafts at our discretion, which
          means that we do not guarantee that we will
          always, or ever, authorize and pay
          them. . . . We may pay all, some, or none
          of your overdrafts, without notice to you.
          If we do not authorize and pay an overdraft,
          then we decline or return the transaction
          unpaid.

Plaintiffs also cite the following contractual provision, which

states in relevant part:

          Business Accounts – Overdraft Practices and
          Settings
          We automatically apply our standard business
          overdraft setting to business accounts.
          With our standard business overdraft
          setting, we may occasionally authorize and
          pay overdrafts for all types of
          transactions.

          Under this overdraft language, it is clear that there

was no breach of the Deposit Agreement and Disclosures.   Bank of

                               -12-
America had the discretion to pay the wire request and to

overdraw plaintiffs’ IOLTA, or to decline the wire request

without payment. 3   It opted for the former.   The “Overdrafts and

Declined or Returned Items” provision cited by plaintiffs

further states that “[i]f we overdraw your account, you agree to

repay us immediately, without notice or demand from us.     We

ordinarily use deposits you or others make to your account to

pay overdrafts, fees and other amounts you owe us.”     Thus, under

the Deposit Agreement and Disclosures, Bank of America was

permitted to use any of the deposits in plaintiffs’ IOLTA to

fund the wire and to seek repayment from plaintiffs for any

amount that exceeded their account deposits.

          While plaintiffs may have used subaccounts for

record-keeping purposes, there is nothing in the Deposit

Agreement and Disclosures that precluded the Bank from taking

funds deposited within the account merely because subaccounts

were used by plaintiffs to keep track of the funds of each

client.   The only provision of the Deposit Agreement and

Disclosures to address subaccounts states:

          Subaccounts
          For regulatory accounting purposes, we may
          classify checking accounts as two
          subaccounts: a checking subaccount and a


3. There is no allegation that plaintiffs opted out of the
automatic overdraft protection program which, as noted above, is
automatically applied to business accounts.


                                -13-
          savings subaccount. . . . We may transfer
          funds between these subaccounts. We record
          the subaccounts and any transfers between
          them on our internal accounting records
          only. Otherwise, the subaccounts are
          subject to the same terms as the checking
          and saving accounts described in this
          Agreement.

(emphasis added).   This single provision of the agreement to

address subaccounts supports defendants’ position that funds

could be taken from other subaccounts to fund an overdraft and

that subaccounts are otherwise subject to the same overdraft

provisions as accounts in general.    Plaintiffs cite no

contractual language or statute to the contrary.

          As stated above, the Deposit Agreement and Disclosures

provides that Bank of America, at its discretion and without

notice to the customer, may pay an item and overdraw an account.

The Agreement does not provide an exception to this general rule

on overdrafts for subaccounts, which after all are part of one

single account.   “When a contract does not provide for a

contingency, it is not ambiguous; rather, it is silent, and the

court may not read into the contract something it does not

contain and thus make a new contract for the parties.”     Banks

Eng’g Co. v. Polons, 697 A.2d 1020, 1023–24 (Pa. Super. 1997)

(internal quotation marks, citation, and alteration omitted);

see also Steuart v. McChesney, 444 A.2d 659, 662 (Pa. 1982).       In

such circumstances, we will not read into the Deposit Agreement


                               -14-
and Disclosures an exception from the overdraft provisions for

subaccounts which it clearly does not contain.   See Seven

Springs Farm, Inc. v. Croker, 748 A.2d 740, 744 (Pa. Super.

2000).

          Accordingly, the motion of Bank of America to dismiss

Count II of the amended complaint will be granted.

                                 V

          In Count III of the amended complaint, plaintiffs

assert breach of their Telephone Wire Transfer Agreement with

Bank of America.   Plaintiffs cite the following language:

          Cancellation of Wire Transfer Requests
          We have no obligation to cancel or amend any
          telephone or draw wire transfer request
          after we receive it or to cancel or amend
          any transfer to be made pursuant to a
          standing order which is in effect. If you
          or a bank sending us a draw request sends us
          a wire transfer request instructing us to
          cancel or amend a telephone or draw wire
          transfer request and we are able to verify
          the authenticity of the cancellation or
          amendment request using the Security
          Procedure, as applicable, we will make a
          reasonable effort to act on that request,
          but we will not be liable if it is not
          effected. You agree to indemnify us against
          and hold us harmless from any and all
          liabilities, claims, costs, expenses and
          damages of any nature, including legal
          expenses, we incur in connection with your
          request to amend or cancel.

In addition, appended to the Telephone Wire Transfer Agreement

is a “Procedures Guide and Additional Terms for Wire Transfer



                               -15-
Clients,” which outlines procedures which must be undertaken to

cancel a wire transfer:

          (a) Cancellation requests must be made
          directly to the Bank’s Wire Transfer
          Department, using the telephone numbers
          provided in the Operating Hours section of
          this Procedures Guide.

          (b) Client’s Authorized Representative must
          provide to the Bank their [sic] PIN and the
          Transaction Reference Number that was
          assigned upon the initiation of the wire
          transfer to be cancelled.

          (c) Upon receipt of a cancellation request,
          Bank will make a reasonable effort to cancel
          the wire transfer, including contacting the
          receiving financial institution to reverse
          the wire transfer; however, bank will not be
          liable if the wire transfer is not reversed.

          Plaintiffs contend that Bank of America violated this

provision by failing to make a reasonable effort to act on their

request to cancel the wire transfer.   Instead, according to the

amended complaint, an employee of Bank of America informed

Staffin that the wire could not be cancelled at all and that

plaintiffs’ only recourse was to contact the Wire Transfer team

the following morning to request that the transfer be recalled

after it was received by the Bank of China.   Plaintiffs argue

that this information was patently incorrect and that the

opposite was true because the Bank of China stated that the wire

could be cancelled at any point until it processed the transfer.




                              -16-
            Plaintiffs’ position contradicts the clear and

unambiguous language of the Telephone Wire Transfer Agreement,

which states that Bank of America has no obligation to cancel or

amend a telephone wire request after it is received.    It further

provides that the Bank “ha[s] no obligation to cancel or amend

any telephone or draw wire transfer request after we receive it”

and that plaintiffs agree “to indemnify [the Bank] against and

hold [the Bank] harmless from any and all liabilities” in

connection with any failure to cancel or amend.    Here, there is

no dispute that Bank of America received the wire instructions

from Staffin and that the wire was confirmed by the Bank at

5:52 p.m.    Staffin did not attempt to cancel the wire until

7:07 p.m., over an hour after the wire was requested and

confirmed.

            Accordingly, there is no breach of the Telephone Wire

Transfer Agreement.    The motion of Bank of America to dismiss

Count III of the amended complaint will be granted. 4



4. Bank of America has also asserted that the PCC preempts
plaintiffs’ breach of contract claims. The PCC displaces
parallel common law claims where: (1) “it supplies a
comprehensive remedy”; and (2) where “reliance on the common law
would thwart the purposes of the Code.” Envtl. Equip. & Serv.
Co. v. Wachovia Bank, N.A., 741 F. Supp. 2d 705, 712–13 (E.D.
Pa. 2010) (citing N.J. Bank, N.A. v. Bradford Sec. Operations,
Inc., 690 F.2d 339, 345 (3d Cir. 1982)). The parties have not
pointed to any inconsistencies between the contracts and the
PCC. In fact, the Telephone Wire Transfer Agreement
specifically incorporates the standard of liability set forth in
Article 4A of the PCC. Even if they were not consistent, the
                                -17-
                                VI

          We turn next to plaintiffs’ claim under the

Pennsylvania Commercial Code (“PCC”), 13 Pa. Cons. Stat. Ann.

§ 4A211, in Count V of the amended complaint. 5   Plaintiffs

specifically assert that Bank of America’s failure to cancel the

wire violated § 4A211(c)(2)(ii), “Cancellation and amendment of

payment order,” which reads:

          Communication received after payment order
          accepted.--After a payment order has been
          accepted, cancellation or amendment of the
          order is not effective unless the receiving
          bank agrees or a funds-transfer system rule
          allows cancellation or amendment without
          agreement of the bank:

               . . . .

               (2) With respect to a payment order
               accepted by the beneficiary’s bank,
               cancellation or amendment is not
               effective unless the order was issued
               in execution of an unauthorized payment
               order or because of a mistake by a
               sender in the funds transfer which
               resulted in the issuance of a payment
               order:

                    . . . .

                    (ii) that orders payment to a
                    beneficiary not entitled to


PCC permits the parties to vary their respective rights and
liabilities by express agreement. See 13 Pa. Cons. Stat. Ann.
§ 4A212. Thus, we conclude that plaintiffs’ breach of contract
claims are not preempted by the PCC but nonetheless fail on the
merits.

5. Count IV was intentionally omitted from the amended
complaint.
                               -18-
                       receive payment from the
                       originator. . . .

            The PCC further defines “sender” as “[t]he person

giving the instruction to the receiving bank,” that is, Staffin.

13 Pa. Cons. Stat. Ann. § 4A103.     The “receiving bank” is “[t]he

bank to which the sender’s instruction is addressed,” that is,

Bank of America.    Id.   The “beneficiary’s bank” is “[t]he bank

identified in a payment order in which an account of the

beneficiary is to credited pursuant to the order,” that is, Bank

of China.    Id.   The “beneficiary” is defined as “[t]he person to

be paid by the beneficiary’s bank,” that is, the account at Bank

of China belonging to Cochen International.       Id.

            Plaintiffs assert that their cancellation was

effective because the payment order was issued “because of a

mistake by a sender in the funds transfer which resulted in the

issuance of a payment order . . . that orders payment to a

beneficiary not entitled to receive payment from the

originator.”    See 13 Pa. Cons. Stat. Ann. § 4A211(c)(2)(ii).

They reason that Staffin, due to a mistake, issued a payment

order to Cochen International’s account at Bank of China

believing the account belonged to Midtown Resources.

            We reject plaintiffs’ interpretation of

§ 4A211(c)(2)(ii).    The PCC begins with a clear presumption that

cancellation or amendment of a payment order is not effective


                                 -19-
after a payment order has been accepted.    We again note that

plaintiffs concede in their amended complaint that the attempted

cancellation occurred after Bank of America had accepted

Staffin’s payment order.    See 13 Pa. Cons. Stat. Ann.

§ 4A211(c).    After acceptance, a payment order may be amended or

canceled only under two circumstances:    (1) by agreement of the

bank; or (2) if a funds-transfer system rule allows cancellation

or amendment without agreement of the bank under certain

circumstances.    See id.   Here, there is no allegation that Bank

of America agreed to cancellation—if it had, this matter would

not be before the court.    Further, there is no allegation that

any funds-transfer system rule allowed plaintiffs to cancel the

order after receipt by Bank of America.    Thus, § 4A211(c)(2)(ii)

does not apply.

            In interpreting Article 4A of the PCC, we are guided

by its purpose as set forth in the commentary prepared by the

National Conference of Commissioners on Uniform State Laws and

to which the Pennsylvania Supreme Court has given substantial

weight 6:



6. Although the commentary does not have the weight of
legislation and thus is not binding, the Pennsylvania Supreme
Court has given “substantial weight” to it as “evidencing the
intended application” of PCC provisions. In re Bristol Assocs.,
Inc., 505 F.2d 1056, 1058 n.2 (3d Cir. 1974) (citing Phila.
Title Ins., Co. v. Fidelity-Phila. Tr. Co., 212 A.2d 222, 225
(Pa. 1965)); see also Cucchi v. Rollins Protective Servs. Co.,
574 A.2d 565, 570–71 (Pa. 1990).
                                 -20-
          In the drafting of Article 4A, a deliberate
          decision was made to write on a clean slate
          and to treat a funds transfer as a unique
          method of payment to be governed by unique
          rules that address the particular issues
          raised by this method of payment. A
          deliberate decision was also made to use
          precise and detailed rules to assign
          responsibility, define behavioral norms,
          allocate risks and establish limits on
          liability, rather than to rely on broadly
          stated, flexible principles. In the
          drafting of these rules, a critical
          consideration was that the various parties
          to funds transfers need to be able to
          predict risk with certainty, to insure
          against risk, to adjust operational and
          security procedures, and to price funds
          transfer services appropriately. This
          consideration is particularly important
          given the very large amounts of money that
          are involved in funds transfers.

See 13 Pa. Cons. Stat. Ann. § 4A102, cmt.    Thus, the PCC,

including § 4A211, was adopted to create a set of bright-line,

predictable rules.

          The PCC provides that generally “the rights and

obligations of a party to a funds transfer may be varied by

agreement.”   13 Pa. Cons. Stat. Ann. § 4A501(a).   It also

provides that “[a] receiving bank is not the agent of the sender

or beneficiary of the payment order it accepts or of any other

party to the funds transfer, and the bank owes no duty to any

party to the funds transfer except as provided in this division

or by express agreement.”   Id. § 4A212.   The operative

agreements here did not depart from the scheme set forth in


                               -21-
§ 4A211 but instead similarly provided that a wire request could

not be canceled or amended after receipt by Bank of America and

that the Bank would not be liable for failure to do so.

          While the PCC rule limiting cancellation after receipt

to situations where the bank has explicitly agreed or where a

funds-transfer system rule permits cancellation may at times

lead to harsh results, as is the case here, it ultimately serves

the greater good by facilitating commercial transactions

involving large sums of money.    Interpreting § 4A211(c) in this

manner helps to allocate responsibility and risk, rather than

permitting cancellation after receipt merely due to a mistake by

the sender that could be neither known nor anticipated by the

bank before it sent the wire instructions to the beneficiary.

          We therefore will grant the motion of defendants to

dismiss plaintiffs’ claim under § 4A211(c)(2)(ii) of the PCC in

Count V of the amended complaint.

                                 VII

          Plaintiffs further allege in Count VI of the amended

complaint that defendants violated § 4A211(e) of the PCC, which

states:

          Canceled payment order.--A canceled payment
          order cannot be accepted. If an accepted
          payment order is canceled, the acceptance is
          nullified and no person has any right or
          obligation based on the acceptance.
          Amendment of a payment order is deemed to be
          cancellation of the original order at the

                                 -22-
           time of amendment and issue of a new payment
           order in the amended form at the same time.

13 Pa. Cons. Stat. Ann. § 4A211(e).   Counsel for plaintiffs

conceded at oral argument that this provision of the PCC does

not apply because the payment order at issue was never

effectively canceled.

           We will dismiss plaintiffs’ claim under § 4A211(e) of

the PCC in Count VI of the amended complaint.

                               VIII

           In Count VII of the amended complaint plaintiffs aver

violation of a regulation promulgated by the Board of Governors

of the Federal Reserve System on banks and banking.

Specifically, plaintiffs assert that Bank of America violated

12 C.F.R. § 205.17(d)(5), known as “Regulation E,” which

implements the Electronic Fund Transfer Act, 15 U.S.C. §§ 1693

et seq.   That portion of the regulation provides:

           Alternative plans for covering overdrafts.
           If the institution offers a line of credit
           subject to the Board’s Regulation Z (12 CFR
           part 226) or a service that transfers funds
           from another account of the consumer held at
           the institution to cover overdrafts, the
           institution must state that fact. An
           institution may, but is not required to,
           list additional alternatives for the payment
           of overdrafts.

12 C.F.R. § 205.17(d)(5).   Plaintiffs maintain that the sweeping

of its IOLTA subaccounts by Bank of America violated this

regulation because it failed to disclose that it offered such

                               -23-
“service that transfers funds from another account of the

consumer held at the institution to cover overdrafts.”      See id.

          By its own terms, Regulation E applies only to

accounts “established primarily for personal, family, or

household purposes.”    12 C.F.R. § 205.2(b)(1); see also

Shames-Yeakel v. Citizens Fin. Bank, 677 F. Supp. 2d 994, 1007

(N.D. Ill. 2009); Regatos v. N. Fork Bank, 257 F. Supp. 2d 632,

638 & n.10 (S.D.N.Y. 2003).    Plaintiffs’ IOLTA was established

primarily for business purposes, that is, the deposit by a law

firm of client money.

          Regulation E does not apply here and Count VII will be

dismissed.

                                 IX

          In Counts VIII and IX of the amended complaint,

plaintiffs aver claims against Bank of America for negligence

per se and negligence respectively.    Like plaintiffs’ other

causes of action, these claims stem from defendants’ failure to

cancel the wire and the sweeping by Bank of America of

plaintiffs’ IOLTA subaccounts to fund the wire transfer.

Plaintiffs assert that these acts and omissions violated Bank of

America’s duty to act in good faith and to exercise ordinary

care when dealing with its customers.    See 13 Pa. Cons. Stat.

Ann. § 4103(a).



                                -24-
          Plaintiffs’ negligence per se claim is based on

defendants’ alleged breach of the provisions of the PCC and

Regulation E set forth in Counts V through VII of the amended

complaint.   As discussed above, we find no violation of the PCC

or Regulation E by Bank of America.    Plaintiffs simply have not

stated a negligence per se claim in Count VIII on which relief

can be granted.

          Plaintiffs plead a claim for negligence in Count IX of

the amended complaint.    Under Pennsylvania law, “[i]t is well

established that the legal relationship between a financial

institution and its depositors is based on contract, and that

the contract terms are contained in the signature cards and

deposit agreements.”    First Fed. Sav. & Loan Ass’n of Hazleton

v. Office of State Treasurer, 669 A.2d 914, 915 (Pa. 1995).

There is no special or fiduciary relationship between a bank and

its customer.    See, e.g., Bucci v. Wachovia Bank, N.A., 591 F.

Supp. 2d 773, 783-84 (E.D. Pa. 2008).    Thus, the relationship

between Bank of America and plaintiffs here is purely

contractual.    Under the operative contracts, Bank of America

owed simply a duty of ordinary care to plaintiffs. 7



7. Consistent with Pennsylvania law, the Deposit Agreement and
Disclosures provides: “Our deposit relationship with you is
that of debtor and creditor. This Agreement and the deposit
relationship do not create a fiduciary, quasi-fiduciary or
special relationship between us. We owe you only a duty of
ordinary care.”
                                -25-
           In Bruno v. Erie Insurance Co., a case not cited by

either party, the Pennsylvania Supreme Court recognized the

long-standing “gist of the action” doctrine.      106 A.3d 48, 64-69

(Pa. 2014).   Under that doctrine, a party is precluded from

recasting breach of contract claims into tort claims.      Id.; see

also Jones v. ABN Amro Mortg. Group, Inc., 606 F.3d 119, 123 (3d

Cir. 2010) (quoting Erie Ins. Exch. v. Abbott Furnace Co., 972

A.2d 1232, 1238 (Pa. Super. 2009)).      As explained in Bruno, “the

nature of the duty alleged to have been breached, as established

by the underlying averments supporting the claim in a

plaintiff’s complaint, [is] the critical determinative factor in

determining whether the claim is truly one in tort, or for

breach of contract.”    106 A.3d at 68.    In conducting our

analysis, we thus must focus on the substance of the allegations

comprising plaintiffs’ claims and not the labels used.      Id.

           In Bruno, the plaintiffs brought a tort action against

their insurer and a third party engineer hired by the insurer

stemming from statements made by the insurer and the engineer

that mold which the plaintiffs discovered while performing home

renovations was harmless and that plaintiffs’ renovations should

proceed.   Id. at 51-53.   As a result of the defendants’

statements, the plaintiffs were exposed to toxic mold and

developed serious health problems, including cancer of the

throat and esophagus.    Id. at 52.    Plaintiffs were also forced

                                -26-
to abandon and later demolish their home after the mold could

not be abated.    Id.

           The Pennsylvania Supreme Court concluded that

plaintiffs’ negligence claim was not barred under the gist of

the action doctrine.    It reasoned that plaintiffs’ claim was not

based on the parties’ insurance contract, which merely required

the insurer to pay up to $5,000 for the costs of removing mold,

testing air, and incidental increased living expenses.     Id. at

70.   The insurance contract did not provide for advice

concerning the effects of mold or coverage for illness caused by

mold.   Id.   The plaintiffs’ claim was predicated on defendants’

negligence in rendering unfounded advice to plaintiffs unrelated

to the contract that the mold was “harmless” and that they

should continue their renovations, which caused both severe

physical and financial harm to plaintiffs, as well as their

minor children.    Id. at 70-71.    Defendants’ conduct implicated a

general social duty, not a duty based on the insurance contract.

Id. at 71.

           Here, in contrast, plaintiffs’ negligence claim is

based on the same allegations as plaintiffs’ breach of contract

claims, that is, Bank of America’s failure to cancel the wire

and its sweeping of plaintiffs’ IOLTA subaccounts to fund the

wire transfer.    Any duty Bank of America owed to plaintiffs was

a contractual duty based on the agreements between the parties,

                                   -27-
not a duty based on social policy.     Thus, plaintiffs may not

recast their breach of contract claims against Bank of America

as a tort-based claim.

            Similarly, Pennsylvania’s economic loss doctrine

“provides that no cause of action exists for negligence that

results solely in economic damages unaccompanied by physical or

property damage.”    Sovereign Bank v. BJ’s Wholesale Club, Inc.,

533 F.3d 162, 175 (3d Cir. 2008) (quoting Adams v. Copper Beach

Townhome Cmtys., L.P., 816 A.2d 301, 305 (Pa. Super. 2003)); see

also Excavation Techs., Inc. v. Columbia Gas Co. of Pa., 985

A.2d 840, 841–43 (Pa. 2009).    In Azur v. Chase Bank, USA, N.A.,

our Court of Appeals applied the economic loss doctrine to

foreclose a negligence claim for money damages against Chase for

failure to detect adequately and to report embezzlement

committed by an employee of the plaintiff.     601 F.3d 212, 222-24

(3d Cir. 2010).    Plaintiffs have not alleged physical or

property damage but only economic losses.     Consequently, their

negligence claim is also foreclosed by the economic loss

doctrine.

            The negligence claims of plaintiffs in Counts VIII and

IX of the amended complaint will be dismissed.

                                  X

            What is alleged to have happened to the law firm here

is indeed unfortunate.    The computer hacker, of course, is the

                                -28-
real culprit but is not a party to this lawsuit.    For the

reasons stated above, as between the law firm and the bank, the

law firm must bear the loss based on the facts set forth in the

amended complaint.   Accordingly, the motion of Bank of America

to dismiss the amended complaint will be granted.




                               -29-
